Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Govyadinov et al. (U.S. Application Pub. No. 201/0155152 A1) in view of prior art of record to Yokouchi. (U.S. Patent 7,029,085)
Re-claim 13, Govyadinov et al. (¶ [0027], [0028]) discloses the claimed liquid ejection head (12) comprising: a pressure chamber (26); a channel (15) in which a liquid is caused to flow through the pressure chamber; an ejection orifice (11) including one end open to an inside of the pressure chamber and another end open to an outside; and an ejection energy generation element (19) configured to eject the liquid in the pressure chamber from the ejection orifice, wherein an opening of the one end of the ejection orifice and an opening of the other end of the ejection orifice are different in size (see fig.3, shown by slanted angle orifice 11). 
Govyadinov et al.  discloses elements of the instant claimed subject matter as noted above with the exception of at least part of an inner surface of the ejection orifice is water repellent. 
Yokouchi discloses an inner surface of each of the ink jet nozzles (117) having a hydrophilic property which changes stepwise or continuously to water-repellent property toward an opening end of each of the ink jet nozzles (fig.4, col.9, lines 1-8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the repellant coating in the inner nozzle as taught by Yokouchi in the Govyadinov et al. liquid ejection head. The reasons for doing such would have been to provide the largely fluctuation of the ink meniscus position (M1, M3) within the inner surface of the ink nozzle. 
Allowable Subject Matter
Claims 1-12 are allowed over the prior art.
The primary reason for the indication of the allowability of claims 1-12 is the inclusion therein of the limitations of wherein even in a case in which the ejection energy generation element does not perform an ejection operation, a meniscus of the liquid is formed at an end portion of the ejection orifice communicating with the pressure chamber. Rather, in Fukasawa (¶ [0058], figs.4, 6), the meniscus is formed closer to the orifice opening (portion 35a) toward the outside than the pressure chamber (37). 
Response to Amendment
Applicant's Amendment filed June 1, 2022 has been entered and carefully considered. Claim 13 has been added.
	Applicants’ arguments with respect to new claim 13 limitations have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853